                Case 18-10601-MFW               Doc 2959         Filed 09/02/20         Page 1 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

——————————————————————                       x
                                             :
In re:                                       : Chapter 11
                                             :
The Weinstein Company Holdings LLC, et al.,1 : Case No. 18-10601 (MFW)
                                             :
              Debtors.                       : (Jointly Administered)
                                             :
                                                                     2
                                             : Re: Docket No. 2934
——————————————————————                       x

    DEBTORS’ OBJECTION TO THE MOTION OF HARVEY WEINSTEIN FOR ENTRY
        OF AN ORDER MODIFYING THE AUTOMATIC STAY TO AUTHORIZE
              THE PROSECUTION OF PRE-PETITION ARBITRATION
                 PROCEEDINGS IN THE STATE OF NEW YORK

           The above-captioned debtor and its affiliated debtors and debtors in possession

(collectively, the “Debtors”) hereby submit this Objection (the “Objection”) to the motion of

Harvey Weinstein (“Weinstein” or “Movant”) For Entry of an Order Modifying the Automatic

Stay to Authorize the Prosecution of Pre-Petition Arbitration Proceedings in the State of New York

(the “Motion”). The Motion should be denied because the Movant has not shown (and cannot

show) cause to lift the automatic stay. In support of this Objection, the Debtors respectfully state

as follows:

                                       PRELIMINARY STATEMENT

           1.      Two and a half years after Harvey Weinstein’s sexual misconduct drove The

Weinstein Company Holdings LLC (the “Company”) into bankruptcy, Weinstein seeks to


1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of Debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers are not
provided herein. A complete list of this information may be obtained on the website of the Debtors’ noticing and
claims agent at http://dm.epiq11.com/twc.
2
    Objection deadline extended to September 2, 2020 by agreement of the Debtors and Movant.
            Case 18-10601-MFW           Doc 2959      Filed 09/02/20     Page 2 of 10




resurrect his meritless wrongful termination arbitration against the Company (the “Arbitration”).

The Arbitration is premised on the baseless assertion that the Company’s Board of Directors did

not have the right to terminate Weinstein in October 2017. Weinstein, now a convicted rapist

serving a 23-year prison sentence, should not be allowed to drain Estate resources litigating a

hopeless Arbitration. Weinstein simply cannot meet this Court’s three-prong standard for stay

relief. First, lifting the stay would unduly prejudice the Debtors and the Estate—and most

importantly, the creditors, who include the survivors of Weinstein’s misconduct. (See Section I.A.,

below.) Second, maintaining the stay would not unduly prejudice Weinstein, who admits that he

(like the Estate) cannot afford to pursue the Arbitration. The balance of hardships thus tilts

completely in favor of the Debtors and the Estate. (See Section I.B., below.) Third, Weinstein has

failed to show that he has any probability of succeeding in the Arbitration. (See Section I.C.,

below.)

       2.      In any event, Weinstein’s effort to recover from the Estate is futile. Even if the

Court were to lift the stay, and even if Weinstein were to persuade the Arbitrator that the Debtors

owed him damages for wrongful termination, Weinstein would have no chance of recovering from

the Estate. The Estate’s assets are already insufficient to fully satisfy the claims of the remaining

unsecured creditors, many of whom are the apparent survivors of Weinstein’s sexual misconduct.

Even after a successful Arbitration, Weinstein would have to return to this Court—as an insider

with unclean hands—and argue that his own unsecured claims deserve the same priority as the

claims of any survivors of his misconduct. That effort would surely fail. Therefore, Weinstein

faces a dead end, and any further indulgence of Weinstein’s claims would only squander the

resources of everyone involved. For these reasons, and the reasons set forth below, the Debtors

respectfully request that the Motion be denied.




                                                  2
            Case 18-10601-MFW           Doc 2959      Filed 09/02/20     Page 3 of 10




                                        BACKGROUND

       3.      On October 5, 2017, The New York Times published an article that detailed

allegations of sexual harassment against Weinstein—the Company’s co-founder and then-Co-

Chairman—by multiple women spanning nearly three decades.

       4.      On October 8, 2017, the Board of Directors terminated Weinstein’s employment, a

decision that was ratified on October 17, 2017.

       5.      On October 25, 2017, Weinstein filed a Demand for Arbitration, seeking

compensatory and punitive damages for breach of contract; breach of the implied covenant of good

faith and fair dealing; and fraudulent inducement; as well as declaratory relief.

       6.      On November 20, 2017, JAMS appointed Robert Davidson as the arbitrator to

adjudicate Weinstein’s claims.      The parties made their initial document productions on

February 23, 2018.

       7.      On March 19, 2018, the Company and its affiliated debtors and debtors-in-

possession commenced voluntary cases under Chapter 11 of Title 11 of the United States Code

(the “Bankruptcy Code”). (D.I. 1.) Pursuant to Section 362(a) of the Bankruptcy Code, the

Arbitration was automatically stayed in the early stages of discovery.

       8.      On February 12, 2019, Movant filed Proof of Claim No. 80054 with this Court,

reasserting the same wrongful termination claims he made in the Arbitration.

                                      LEGAL STANDARD

       9.      A voluntary petition for relief under the Bankruptcy Code operates as a stay of any

pre-petition actions against the debtor. 11 U.S.C. § 362(a)(1). The automatic stay is “designed to

relieve the debtor of the financial pressures that drove [it] into bankruptcy, to protect the

bankruptcy estate from being whittled away by creditors’ lawsuits, and to implement a system




                                                  3
             Case 18-10601-MFW          Doc 2959      Filed 09/02/20      Page 4 of 10




where all creditors will be treated equally.” In re Cont’l Airlines, Inc., 152 B.R. 420, 426 (D. Del.

1993) (internal quotations and citations omitted).

       10.     In “extraordinary circumstances”, the Court may “grant relief from the stay . . . for

cause”. In re Eagle Enters., Inc., 265 B.R. 671, 680 (E.D. Pa. 2001); 11 U.S.C. § 362(d)(1). This

Court applies a three-prong balancing test to determine whether “cause” exists: (1) “[w]hether any

great prejudice to either the bankrupt estate or the debtor will result from continuation of the civil

suit”; (2) “[w]hether the hardship to the non-bankrupt party by maintenance of the stay

considerably outweighs the hardship to the debtor”; and (3) “[t]he probability of the creditor

prevailing on the merits.” In re Trump Entm’t Resorts, Inc., 526 B.R. 116, 120-21 (Bankr. D. Del.

2015) (citing In re Rexene Prods. Co., 141 B.R. 574, 576 (Bankr. D. Del. 1992)).

                                           ARGUMENT

I.     WEINSTEIN HAS FAILED TO SHOW CAUSE TO LIFT THE STAY.

       A.      Lifting the Stay Would Greatly Prejudice the Debtors and the Estate by
               Squandering Limited Resources.

       11.     Lifting the stay would be highly prejudicial to the Debtors and the Estate.

Weinstein seeks to resume an Arbitration that had just entered discovery in order to prosecute a

claim that is certain to fail. Such an effort would waste the resources of everyone involved—the

Debtors, the Estate, the Estate’s creditors and Weinstein himself.

       12.     The Arbitration was at an early stage when it was stayed more than two years ago.

Prior to the automatic stay, the parties had only begun to share documents and no depositions had

been noticed or taken. See In re Fairchild Corp., No. 09-10899 CSS, 2009 WL 4546581, at *6

(Bankr. D. Del. Dec. 1, 2009) (“[I]t would be distracting for the Debtors’ management and

professionals to be entangled in [another] action” when “expert reports and depositions have not

yet occurred” and “many hours by the Debtor and its professionals would be needed to prepare for



                                                  4
              Case 18-10601-MFW           Doc 2959      Filed 09/02/20       Page 5 of 10




such a trial.”). Neither side is anywhere near ready to proceed to the Arbitration hearing, which

had been scheduled to last five days. See In re Nw. Airlines Corp., No. 05-17930, 2006 WL

382142, at *2 (Bankr. S.D.N.Y. Jan. 12, 2006) (denying stay relief where “the State Court Action

appears to be in the initial stages of litigation and the parties are not ready for trial”). Indeed, it is

not clear how Weinstein, who is imprisoned for the next 23 years, could even participate in (much

less prosecute) the Arbitration.

        13.     Completing the Arbitration would be costly and distracting for the Debtors and the

Estate during a time when their limited resources would be better spent resolving these bankruptcy

cases. See In re DVI, Inc., 306 B.R. 496, 505 (Bankr. D. Del. 2004) (Walrath, J.) (denying stay

relief where it would “cause the[] estate to incur substantial additional attorneys’ fees” and the

debtors’ efforts would be better spent focusing on “administrative matters involved in this chapter

11 case”). It would thus severely prejudice the Debtors and the Estate if they are forced to incur

the expense and distraction of defending the Arbitration during this critical period.

        14.     Wasting Estate resources would be harmful enough if this were a normal

arbitration. It is not: the matter that Weinstein seeks to revive is one to pursue a challenge to his

own termination arising out of the very misconduct that led the Company into bankruptcy. In such

circumstances, it would be particularly prejudicial for the Debtors and the Estate to expend their

remaining resources defending against the wrongdoer himself. That is all the more true now that

Weinstein has been criminally convicted for some of the very misconduct that led to his

termination. Weinstein’s misconduct should preclude any attempted recovery from the Estate.

See In re New Valley Corp., 181 F.3d 517, 525 (3d Cir. 1999) (holding that the doctrine of unclean

hands prevents a claimant from recovering from the estate when he has engaged in




                                                    5
             Case 18-10601-MFW          Doc 2959      Filed 09/02/20      Page 6 of 10




“unconscionable act[s]” that are “connected, i.e., have a relationship, to the matters before the

court for resolution”).

       15.     Indeed, Weinstein’s entire effort is futile because the Estate’s assets are insufficient

to cover the general unsecured claims that remain—including those belonging to the survivors of

Weinstein’s sexual misconduct. Therefore, even in the highly unlikely event that Weinstein

prevails in the Arbitration, principles of equity and statutory requirements under Section 510(c) of

the Bankruptcy Code would demand that his claims be either (i) disallowed due to his misconduct

or (ii) equitably subordinated to the claims of more deserving creditors. 11 U.S.C. § 510(c)

(equitable subordination). In short, Weinstein has virtually no chance of recovery. First, it would

be impossible for Weinstein to show that he has “clean hands” given that his misconduct is the

undisputed cause of these bankruptcy proceedings. See, e.g., In re Benninger, 357 B.R. 337, 350-

51 (Bankr. W.D. Pa. 2006) (disallowing claim based on claimant’s unclean hands and unlawful

acts). Second, equity and the Bankruptcy Code would demand that Weinstein’s claims be

subordinated to the claims of other general unsecured creditors, especially any creditors directly

harmed by his misconduct (which, in this case, is all of them). See, e.g., In re Mid-Am. Waste Sys.,

Inc., 284 B.R. 53, 70, 78 (Bankr. D. Del. 2002) (fully subordinating the employment claims of the

former CEO, who committed crimes that harmed the estate and other creditors, because “it would

be inequitable to allow [the former CEO] to share equally in the distribution of the estate with the

very creditors he harmed by his criminal conduct and breaches of fiduciary duties”, and noting that

“where the claimant is an insider, the standard for finding inequitable conduct is much lower”).

Thus, the Arbitration would be a complete waste of time and money.

       B.      Denying the Motion Would Not Prejudice Weinstein.

       16.     Weinstein fails to articulate any hardship that he would suffer if the motion to lift

the stay were denied. For years now, Weinstein has neglected and repeatedly sought to delay the


                                                  6
              Case 18-10601-MFW            Doc 2959        Filed 09/02/20       Page 7 of 10




Arbitration, effectively conceding that the stay is not prejudicing him. Between June 2018 and

February 2020, Weinstein’s counsel failed to respond substantively to at least 11 requests from

JAMS to confirm that Weinstein would pursue the Arbitration if the stay was lifted.3 It was not

until May of this year—after Weinstein’s failure to respond prompted Arbitrator Davidson to invite

an application to dismiss the Arbitration without prejudice—that Weinstein’s counsel finally

responded. (Ex. B (Application to Dismiss Letters).)

        17.     Even then, however, Weinstein’s counsel still was unable to confirm that Weinstein

could actually pursue the Arbitration if the stay was lifted. In response to Weinstein’s uncertain

position, Arbitrator Davidson indicated that he would dismiss the matter without prejudice, unless

Weinstein moved to lift the stay by June 18, 2020. (Ex. C (May 15, 2020 Email from JAMS to

Counsel).) Unready to proceed yet again, Weinstein’s counsel sought an additional 90-day

extension and Arbitrator Davidson extended the deadline to August 19, 2020. Five days before

that extended deadline, Weinstein’s counsel again sought a 30-day extension, explaining that

Weinstein was still not ready to proceed due to a litany of legal, financial and health issues.

Arbitrator Davidson denied that request. Accordingly, on August 19, 2020, Weinstein’s counsel

filed the present Motion.        The Motion states that “the JAMS Arbitration is now ripe for

adjudication and the stay herein should be lifted so it may proceed on its merits” (Mot. ¶ 14);

however, there is no indication that Weinstein is ready to arbitrate his claims. As recently as May

2020, Weinstein’s counsel told Arbitrator Davidson that they “see no reason why the Arbitration




3
 See Ex. A (June 25, 2018 Email from JAMS to Counsel; Jan. 29, 2019 Email from JAMS to Counsel; June 26, 2019
Email from JAMS to Counsel; July 2, 2019 Email from JAMS to Counsel; July 30, 2019 Email from JAMS to Counsel;
Aug. 20, 2019 Email from JAMS to Counsel; Sept. 20, 2019 Email from JAMS to Counsel; Oct. 11, 2019 Email from
JAMS to Counsel; Jan. 3, 2020 Email from JAMS to Counsel; Jan. 14, 2020 Email from JAMS to Counsel; Feb 3,
2020 Email from JAMS to Counsel).




                                                      7
               Case 18-10601-MFW               Doc 2959         Filed 09/02/20         Page 8 of 10




could not be stayed for another six months while we determine how we may logistically proceed”.

(Ex. B (Opposition Letter to Application to Dismiss at 1).) It is thus clear that maintaining the

stay would not prejudice Weinstein. Nor would the dismissal of the Arbitration (a private forum

which neither Weinstein nor the Estate has the ability to fund) prejudice Weinstein. There are

many years still remaining on the statute of limitations for Weinstein’s contract claim, and the

early stage of the matter ensures that it could be easily resumed (whether in this Court or in

arbitration) in the unlikely event that Weinstein’s claim is ever resurrected.

         18.      Finally, Weinstein’s reliance on the arbitration provision of his employment

agreement is irrelevant to the question of stay relief. (Mot. ¶ 12.) None of the cases cited by

Weinstein suggests that an arbitration provision can be “cause” for stay relief.4 Weinstein is

likewise wrong to suggest that the Arbitrator is better situated than this Court to ultimately decide

his claims (even assuming the claims were worth adjudicating, which they are not; and even

assuming Weinstein had any chance of recovery, which he does not). This Court has spent two

and half years overseeing these bankruptcy cases and has decided dozens of disputes concerning

the Estate. By contrast, the Arbitrator has adjudicated only two disputes unrelated to the merits

(concerning the protective order and scope of the parties’ document productions), both of which

arose and were decided more than two years ago. It is thus clear which forum is more familiar

with the facts and issues underlying Weinstein’s claims.




4
  See In re 15375 Mem’l Corp., 382 B.R. 652, 689 (Bankr. D. Del.) (allowing a creditor to seek recovery from liability
insurance proceeds where there was no hardship to the debtors and no indication that “the proceeds of the liability
insurance policies [would] be insufficient to satisfy all claims presented”); Chassen v. Fid. Nat’l Fin., Inc., 836 F.3d
291 (3d Cir. 2016) (enforcing an arbitration provision in a putative class action with no connection to any bankruptcy
proceedings); In re Conf. of Afr. Union First Colored Methodist Protestant Church, 184 B.R. 207, 223 (Bankr. D.
Del. 1995) (dismissing bankruptcy case where the judge found that the debtors filed for bankruptcy solely to “delay
and frustrate legitimate state court proceedings”); Matter of Baker, 75 B.R. 120, 121 (Bankr. D. Del. 1987) (granting
stay relief on the basis that family courts have more expertise than bankruptcy courts in divorce law).



                                                           8
             Case 18-10601-MFW         Doc 2959       Filed 09/02/20     Page 9 of 10




       19.     In sum, denying the Motion would not prejudice Weinstein, whereas lifting the stay

would severely prejudice the Debtors and the Estate by wasting precious resources. The balance

of hardships thus weighs entirely in the Debtors’ and the Estate’s favor.

       C.      Weinstein Has Not Shown (and Cannot Show) Any Likelihood of Success on
               the Merits.

       20.     Finally, although it is not necessary for this Court to address the merits of

Weinstein’s wrongful termination claims on this Motion, we note that Weinstein has made no

attempt to show that he has any probability of success. Rather, the Motion baldly states that the

“arbitration is with merit” and alludes to “[n]ewly discovered information and facts” that

Weinstein claims show his termination was unjustified. (Mot. ¶ 14.) Those conclusory assertions

are both implausible and insufficient to meet Weinstein’s burden. See In re RNI Wind Down Corp.,

348 B.R. 286, 299-300 (Bankr. D. Del. 2006), aff’d, 359 F. App’x 352 (3d Cir. 2010) (finding that

the movant failed to make a prima facie case for stay relief because it failed to offer any evidence

in support of its motion).

       21.     In fact, the vast public record in the time since his termination shows that the Board

was more than justified in terminating Weinstein. Since October 2017 alone, Weinstein has incited

a global movement against sexual misconduct; been accused by more than 80 survivors of various

forms of criminal and civil sexual misconduct; caused the Company to collapse, resulting in these

bankruptcy cases and job losses for dozens of employees; subjected the Company to dozens of

lawsuits and investigations in this country and around the world; been criminally convicted of rape

in New York; and been criminally charged with rape in Los Angeles. The facts and information

that have come out since his termination have only confirmed that firing Weinstein was the Board’s

only option. Recognizing these improbable odds, Weinstein claims that “even a slight probability




                                                 9
              Case 18-10601-MFW                Doc 2959         Filed 09/02/20         Page 10 of 10




of success on the merits” is enough to lift the stay. (Mot. ¶ 13.)5 But even applying that standard,

Weinstein cannot meet it for all of the reasons discussed above.

         WHEREFORE, the Debtors respectfully request that the Court deny the Motion For Entry

of an Order Modifying the Automatic Stay to Authorize the Prosecution of Pre-Petition Arbitration

Proceedings in the State of New York and grant such other and further relief as may be appropriate.

Dated:       September 2, 2020
             Wilmington, Delaware
                                                       /s/ David T. Queroli
                                                       RICHARDS, LAYTON & FINGER, P.A.
                                                       Mark D. Collins (No. 2981)
                                                       Paul N. Heath (No. 3704)
                                                       Zachary I. Shapiro (No. 5103)
                                                       Brett M. Haywood (No. 6166)
                                                       David T. Queroli (No. 6318)
                                                       One Rodney Square
                                                       920 North King Street
                                                       Wilmington, DE 19801
                                                       Telephone: (302) 651-7700
                                                       Facsimile: (302) 651-7701

                                                       -and-

                                                       CRAVATH, SWAINE & MOORE LLP
                                                       Paul H. Zumbro (admitted pro hac vice)
                                                       George E. Zobitz (admitted pro hac vice)
                                                       Karin A. DeMasi (admitted pro hac vice)
                                                       Worldwide Plaza
                                                       825 Eighth Avenue
                                                       New York, NY 10019
                                                       Telephone: (212) 474-1000
                                                       Facsimile: (212) 474-3700

                                                       Attorneys for the Debtors
                                                       and Debtors in Possession

5
  Again, Weinstein cites cases that are inapplicable to his wrongful termination claims. See In re Cont’l Airlines, Inc.,
152 B.R. at 426 (granting stay relief to allow a California court to rule on a discrete issue concerning the scope of a
settlement agreement’s general release and noting that in “an appropriate case” where the “balance of hardships weighs
in favor of [the movant]”, a slight probability of success may be sufficient to lift the stay); In re Fonseca, 110 B.R.
191, 196 (Bankr. E.D. Pa. 1990) (noting that in the context of a landlord-tenant dispute, “if a tenant has no legal right
to possession, relief from the stay would be readily granted to the owner of a premises” unless there are “strong
defenses”).



                                                          10
